Citation Nr: 0839826	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  03-02 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral sprain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from February 1977 to February 
1990.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas increased the evaluation assigned the 
veteran's low back disability to 10 percent, effective from 
May 2002, and continued the 10 percent evaluation assigned 
the veteran's right knee disability.  

Thereafter, in a rating decision dated November 2002, the RO 
increased the evaluation assigned the veteran's low back 
disability to 20 percent, effective from May 2002, granted 
the veteran service connection for post-surgical scars of the 
right knee (as part of the original service-connected right 
knee disability), and assigned that disability a separate 
noncompensable (0 percent) evaluation.  

The veteran testified in support of these claims at a 
videoconference hearing held before the undersigned Veterans 
Law Judge in June 2005.  A transcript of the hearing 
testimony is of record.  

In November 2005, the Board denied the veteran an evaluation 
in excess of 20 percent for his low back disability and 
remanded the claims for increased evaluations for right knee 
disabilities to the RO for additional action.  The veteran 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In February 2008, 
the Court issued a Memorandum Decision (decision) vacating 
the Board's November 2005 decision denying the veteran an 
evaluation in excess of 20 percent for his low back 
disability and remanding that matter to the Board for 
readjudication, including a determination in the first 
instance of whether, under Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007), staged ratings are warranted in this 
case.  

The claims of entitlement to increased evaluations for right 
knee disabilities are not now before the Board.  Since the 
Board's November 2005 Remand pertaining to those claims, the 
RO has not completed all action requested in the Remand or 
which is necessary given newly associated evidence, or issued 
a supplemental statement of the case, which discusses all 
evidence pertinent to those claims.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.  

2.  Prior to June 2002, the veteran's low back disability 
reportedly manifested once or twice monthly as pain 
aggravated on prolonged standing or walking, and objectively 
manifested as muscle spasm, and, once, following a reinjury 
to the back, as tenderness and minimal forward flexion.  

3.  From June 2002 to March 2004, the veteran's low back 
disability objectively manifested as mild tenderness to 
palpation, mild paravertebral muscle spasms, pain on motion, 
and a 25 percent loss of motion during flare-ups, symptoms 
physicians attributed to mild degenerative disc disease.

4.  From March 2004 to February 2005, the veteran's low back 
disability caused, at worst, mild functional impairment and 
objectively manifested as pain on motion and a 10 percent 
loss of flexion during flare-ups, symptoms physicians 
attributed to chronic back strain, osteoarthritis and 
degenerative disc disease without radiculopathy.  

5.  From February 2005 to April 2007, testing revealed a 
lumbosacral root lesion, which was causing discomfort, 
tenderness, tightness, pain, aggravated by certain activities 
and radiating on the right, spasm and limited motion, 
including, at worst, forward flexion to 45 degrees, and had 
necessitated an epidural injection, physical therapy and the 
use of a TENS unit. 

6.  From April 2007 to June 2007, the veteran's low back 
disability caused, at worst, mild functional impairment and 
objectively manifested as limited motion, including, at 
worst, forward flexion to 80 degrees, with mild pain and 
discomfort, an additional loss of 10 degrees of flexion 
during flare-ups and on repetitive use, and mild fatigability 
on repetitive use, symptoms physicians attributed to chronic 
lumbosacral strain, mild osteoarthritis and degenerative disc 
disease without radiculopathy.   

7.  Since June 7, 2007, the veteran's low back disability has 
objectively manifested as forward flexion less than 40 
degrees with difficulty and radiating pain.  

8.  The veteran's low back disability picture is not so 
exceptional or unusual with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for lumbosacral sprain are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5242, 5243 (2007); 38 C.F.R. §4.71a, Diagnostic Codes 
5003, 5010, 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice is not mandated at the 
time of the initial RO decision, it is not error to provide 
remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how VA determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).  The Court 
further held that, if the Diagnostic Code (DC) under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide the claimant at least general 
notice of that requirement.  The Court additionally held that 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from noncompensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must list examples of the 
types of medical and lay evidence the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Such 
evidence includes competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44. 

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated July 2002 and May 2003, the first 
sent before initially deciding that claim in a rating 
decision dated July 2002.  Such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  

The content of such notice, considered in conjunction with 
the content of another letter the RO sent the veteran in July 
2003 and supplemental statements of the case issued in 
December 2003, June 2004 and September 2004, reflects partial 
compliance with pertinent regulatory provisions and case law, 
noted above.  In the letters, the RO acknowledged the 
veteran's claim, notified the veteran of the evidence needed 
to substantiate that claim, identified the type of evidence 
that would best do so, informed him of VA's duty to assist, 
and indicated that it was developing his claim pursuant to 
that duty.  As well, the RO identified the evidence it had 
received in support of the veteran's claim and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA all requested evidence.    

Collectively these documents do not fully satisfy the notice 
requirements noted in Dingess/Hartman and Vazquez-Flores.  
However, given written statements the veteran and his 
representative have submitted since the Court issued its 
decision, proceeding in adjudicating the veteran's claim does 
not prejudice the veteran in the disposition thereof.  In 
August 2008 and September 2008, the veteran and his 
representative made clear their wish for the Board to proceed 
immediately in readjudicating this claim, rather than 
remanding it for additional action.

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claim, 
including service medical records, post-service treatment 
records and information from the Social Security 
Administration (SSA).  In various written statements received 
during the course of this appeal, including most recently in 
November 2007, the veteran asserts that he has nothing 
further to give to VA to substantiate his claim.  

The RO also conducted medical inquiry in support of the 
veteran's claim by affording the veteran VA examinations, 
during which VA examiners addressed the severity of the 
veteran's low back disability.  The veteran does not now 
assert that the reports of these examinations are inadequate 
to decide his claim.  In fact, both the Court and the 
veteran's representative have pointed out that this claim has 
been pending for six years, during which the RO afforded the 
veteran two VA examinations, and, as such, the Board should 
proceed in determining in the first instance whether staged 
ratings are appropriate.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claim

The veteran claims entitlement to an increased evaluation for 
a low back disability.  He asserts that the 20 evaluation 
assigned this disability does not accurately reflect the 
severity of his low back symptoms.  According to written 
statements he submitted during the course of this appeal and 
his hearing testimony, presented in June 2005, the veteran 
has had persistent pain in his back since his discharge from 
service.  Allegedly this pain has progressively worsened over 
the years, is aggravated by lifting, prolonged standing and 
other activities, involves back spasm three times daily, 
necessitates the use of a back brace, TENS unit and too much 
pain medication, and affects his daily activities and job as 
an x-ray technician.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. at 509-510.

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2007).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2007).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the RO has evaluated the veteran's low back 
disability as 20 percent disabling pursuant to DCs 5010 and 
5295.  VA twice amended the DCs pertinent to back ratings, 
which include DC 5295, during the course of this appeal.  
Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  For the period prior to the effective date of the 
change, however, the Board must apply the former version of 
the regulation.  VAOPGCPREC 3-2000 (April 10, 2000), 65 Fed. 
Reg. 33,422 (2000).

Prior to the amendments at issue, DC 5295 governed ratings of 
lumbosacral strains and DC 5293 governed ratings of 
intervertebral disc syndrome.  Effective September 23, 2002, 
VA amended the criteria for rating intervertebral disc 
syndrome, but continued to evaluate that disease under DC 
5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, DC 5293 (2007)).  

Effective September 26, 2003, VA updated the entire section 
of the rating schedule that addresses disabilities of the 
spine.  This update included a renumbering of the DCs 
pertinent to back ratings.  According to that renumbering, DC 
5237 now governs ratings of lumbosacral strains and DC 5243 
governs ratings of intervertebral disc syndrome.  See 68 Fed. 
Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
DCs 5235-5243)).

Prior to September 26, 2003, DC 5295 provided that a 0 
percent evaluation was assignable for lumbosacral strain with 
slight subjective symptoms only.  A 10 percent evaluation was 
assignable for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation was assignable for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum evaluation of 40 percent was 
assignable for severe lumbosacral strain with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, DC 5295 (2002).  

Under DC 5292, a 10 percent evaluation was assignable for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation was assignable for moderate limitation of 
motion of the lumbar spine and a 40 percent evaluation was 
assignable for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 23, 2002, a 10 percent evaluation was 
assignable for mild intervertebral disc syndrome under DC 
5293.  An evaluation of 20 percent was assignable for 
moderate recurring attacks of intervertebral disc syndrome.  
A 40 percent evaluation was assignable for severe, recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  A 60 percent evaluation was assignable for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) DC 5293 involved loss of range of 
motion and, therefore, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 were to be considered when a disability was 
evaluated under that DC; (2) When a veteran received less 
than the maximum evaluation under DC 5293 based upon 
symptomatology which included limitation of motion, 
consideration was to be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the evaluation 
corresponded to the maximum evaluation under another 
diagnostic code pertaining to limitation of motion; and (3) 
The Board was to address entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) if there was evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule, including 38 C.F.R. §§ 4.40, 4.45, and 
4.71a, was inadequate to compensate for the average 
impairment of earning capacity due to intervertebral disc 
syndrome, regardless of the fact that a veteran received the 
maximum schedular rating under a diagnostic code based upon 
limitation of motion.  See also DeLuca, 8 Vet. App. at 202.

Prior to September 26, 2003, a 40 percent evaluation was 
assignable for favorable ankylosis of the lumbar spine under 
DC 5289.  38 C.F.R. § 4.71a, DCs 5288, 5289 (2002).  An 
evaluation in excess of 40 percent was assignable for 
unfavorable ankylosis of the lumbar spine, complete bony 
fixation (ankylosis) of the spine at a favorable angle, or 
certain residuals of a fractured vertebra.  38 C.F.R. § 
4.71a, DCs 5285, 5286, 5289 (2002).  

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent evaluation 
is to be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is to be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is to be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2007).

As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the general rating formula or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007)).  

According to the general rating formula, a 10 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees, but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is to be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.    

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).  

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  68 Fed. Reg. 51,443 (Aug. 27, 2003).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate DC.  68 Fed. 
Reg. 51,443, Note (1) (Aug. 27, 2003).  

Based on these criteria, as well as the reasoning noted 
below, the evidence establishes that the veteran's low back 
disability picture does not more nearly approximate the 
criteria for a higher initial evaluation under any pertinent 
DC during any period of time at issue in this appeal.  

A.  Prior to June 2002

As previously indicated, the veteran had active service from 
June 1978 to November 2002.  During this time period, in 
1987, he injured his low back when he fell from his bicycle, 
resulting in a low back strain.  This strain necessitated 
heat therapy, pain medication, and 24 hours of bedrest.  
Thereafter, on one occasion in 1989, the veteran again 
received treatment for back pain.

Following discharge, the veteran continued to receive 
treatment for low back complaints, sustained another back 
injury, and underwent VA examinations of his back, during 
which medical professionals discussed the severity of his low 
back disability.  

For instance, in May 1990, during one VA examination, the 
veteran reported low back pain once or twice monthly, worse 
on prolonged standing or walking, which necessitated the use 
of Motrin.  The examiner objectively confirmed mild 
paravertebral muscle spasm and diagnosed a chronic 
lumbosacral strain.  

From the date of this examination to May 1995, the veteran 
does not appear to have sought treatment for any back 
complaints.  In June 1995, however, he injured his back 
lifting furniture and saw a private physician for severe 
right-sided back pain.  The physician noted minimal forward 
flexion with marked joint tenderness on the right and 
prescribed pain medication.  Thereafter, the back problems 
must have resolved as the veteran sought no follow-up 
treatment for the problems. (He saw the same doctor six 
months later, but did not mention his back.)  In fact, from 
July 1995 to May 2002, he did not report or seek treatment 
for back complaints.   

The veteran's low back pain, which reportedly manifested once 
or twice monthly and was aggravated on prolonged standing or 
walking, and the spasm, tenderness and limitation of motion, 
which were temporary and did not result in any chronic 
impairment, are contemplated in the 20 percent evaluation 
assigned the veteran's low back disability for the time 
period prior to June 2002.  

There is no evidence of record indicating that, prior to June 
2002, when the former criteria for rating back disabilities 
were in effect, the veteran's low back disability caused more 
than moderate limitation of lumbar motion (other than during 
the two-day period prior to receiving treatment for the 1995 
back injury) or ankylosis, including during flare-ups or on 
repetitive use, or was severe, thereby warranting an 
increased evaluation under DC 5286, 5289, 5292, or 5295.  
There is also no evidence of record indicating that, prior to 
June 2002, the veteran's low back complaints were 
attributable to degenerative disc disease.  Such condition 
was not diagnosed until June 2002.  

B.  From June 2002 to March 2004

In June 2002, during another VA examination, the veteran 
reported that he used a lumbar support brace for his 
persistent back pain, which interfered with his job duties.  
An examiner noted that the veteran walked with an antalgic 
gait, which he attributed to the veteran's right knee 
disability, not his low back disability, had forward flexion 
to 95 degrees with pain, backward extension to 35 degrees, 
lateral flexion, bilaterally, to 40 degrees, rotation, 
bilaterally, to 35 degrees, 25 percent less motion during 
flare-ups of pain, mild tenderness to palpation, and mild 
paravertebral muscle spasms.  X-rays showed minimal 
degenerative changes involving the lumbar spine.  The 
examiner diagnosed mild degenerative disc disease.     

Medical professionals confirmed low back pain and the 
previously noted x-ray findings during outpatient treatment 
visits dated from July 2002 to March 2003.

Under 38 C.F.R. § 4.71a, Plate V (2007), normal ranges of 
motion of the thoracolumbar spine include:  forward flexion 
from 0 to 90 degrees; backward extension from 0 to 30 
degrees; lateral flexion, bilaterally, from 0 to 30 degrees; 
and rotation bilaterally to 30 degrees.  

Accordingly, from June 2002 to March 2004, the veteran had 
full range of motion of the lumbar spine except during flare-
ups, when he had a 25 percent loss of such motion.  As well, 
he had mild tenderness to palpation, mild paravertebral 
muscle spasms and pain on motion, symptoms physicians 
attributed to mild degenerative disc disease.  These symptoms 
are contemplated in the 20 percent evaluation assigned the 
veteran's low back disability for the time period extending 
from June 2002 to March 2004.    

There is no evidence of record indicating that, during this 
time period, the veteran's low back disability caused more 
than moderate limitation of lumbar motion or ankylosis, 
including during flare-ups or on repetitive use, or 
represented a severe strain or severe intervertebral disc 
syndrome, thereby warranting an increased evaluation under DC 
5286, 5289, 5292, 5293, or 5295 (former criteria).  There is 
also no evidence of record indicating that, from the time the 
revised criteria took effect, but prior to March 2004, the 
veteran had forward flexion limited to 30 degrees or less, 
even during flare-ups, favorable ankylosis of the 
thoracolumbar spine, or incapacitating episodes of 
intervertebral disc syndrome, which would warrant an 
increased evaluation under DC 5237, 5242, or 5243 (revised 
criteria).  During this time period, a VA examiner 
characterized the veteran's disc disease as mild.

C.  From March 2004 to February 2005

In March 2004, during another VA examination, the veteran 
reported worsening low back pain.  An examiner noted that, 
contrary to the veteran's assertions, there were no signs of 
the constant, severe back pain the veteran reported.  The 
examiner also noted that the veteran had forward flexion to 
95 degrees with pain, extension backward to 30 degrees with 
discomfort, lateral flexion, bilaterally, to 30 degrees, 
rotation bilaterally to 35 degrees with mild pain, flare-ups 
of such pain, and a 10 percent loss of motion during flare-
ups, which caused mild functional impairment.  The examiner 
found that the veteran had no functional impairment during 
periods when his pain was not flaring up.  He diagnosed 
symptomatic back strain secondary to lumbar spine 
osteoarthritis and degenerative disc disease without 
radiculopathy.    

Medical professionals confirmed low back pain during 
outpatient treatment visits dated from July 2004 to January 
2005.

In sum, from March 2004 to February 2005, the veteran's low 
back disability caused, at worst, mild functional impairment 
and objectively manifested as pain on motion and a 10 percent 
loss of flexion during flare-ups, symptoms physicians 
attributed to chronic back strain, osteoarthritis and 
degenerative disc disease without radiculopathy.  These 
symptoms are contemplated in the 20 percent evaluation 
assigned the veteran's low back disability for the time 
period extending from March 2004 to February 2005.    

There is no evidence of record indicating that, during this 
time period, the veteran's low back disability caused more 
than moderate limitation of lumbar motion or ankylosis, 
including during flare-ups or on repetitive use, or 
represented a severe strain or severe intervertebral disc 
syndrome, thereby warranting an increased evaluation under DC 
5286, 5289, 5292, 5293, or 5295 (former criteria).  There is 
also no evidence of record indicating that, from March 2004 
to February 2005, the veteran had forward flexion limited to 
30 degrees or less, even during flare-ups, favorable 
ankylosis of the thoracolumbar spine, or incapacitating 
episodes of intervertebral disc syndrome, which would warrant 
an increased evaluation under DC 5237, 5242, or 5243 (revised 
criteria).  



D.  From February 2005 to April 2007

During a private outpatient treatment visit in February 2005, 
a physician noted back spasm, pain, tenderness and decreased 
lumbar flexibility.  He ordered magnetic resonance imaging, 
which revealed a disc protrusion, later characterized as a 
lumbosacral root lesion, and nerve conduction studies, which 
were unremarkable.  Based on testing, he indicated that the 
veteran had facet arthrosis and that the disc protrusion was 
placing pressure on the nerve, thereby causing L5 
radiculopathy, predominantly on the right side.  

From February 2005 to March 2007, during outpatient treatment 
visits, including for physical therapy, medical professionals 
confirmed low back pain and radicular symptoms and also noted 
tenderness, discomfort and tightness in the lumbar spine, and 
limitation of motion with pain, including forward flexion to 
45 degrees with marked paralumbar tenderness.  One physician 
administered an epidural injection, which provided only 
temporary relief.  He later advised the veteran to stop using 
a back brace as it had a tendency to weaken the back muscles 
and recommended the use of a TENS unit.  Another physician 
indicated that the veteran's low back pain periodically 
required the veteran to take time off from work, including 
from August 1, 2005 to September 2, 2005.  

In March 2006, a representative from the veteran's Human 
Services department wrote that the veteran had been given 
permission to take frequent breaks at work during the course 
of the day due to the pain he was experiencing in his back 
and knees.  She indicated that the veteran had also been 
given permission to arrive late to work or leave early from 
work as his symptoms and physicians required.  She made no 
mention of the veteran's month off from work due to back 
pain.

In sum, from February 2005 to April 2007, testing revealed a 
lumbosacral root lesion, which was causing discomfort, 
tenderness, tightness, pain, aggravated by certain activities 
and radiating on the right, spasm and limited motion, 
including, at worst, forward flexion to 45 degrees, and had 
necessitated an epidural injection, physical therapy and the 
use of a TENS unit.  Clearly the veteran's low back 
disability worsened during this time period, requiring more 
intensive treatment.  That notwithstanding, the symptoms 
shown during this time period are contemplated in the 20 
percent evaluation assigned the veteran's low back 
disability.      

Again, there is no evidence of record indicating that, during 
this time period, the veteran's low back disability caused 
more than moderate limitation of lumbar motion or ankylosis, 
including during flare-ups or on repetitive use, or 
represented a severe strain or severe intervertebral disc 
syndrome, thereby warranting an increased evaluation under DC 
5286, 5289, 5292, 5293, or 5295 (former criteria).  There is 
also no evidence of record indicating that, from February 
2005 to April 2007, the veteran had forward flexion limited 
to 30 degrees or less, even during flare-ups, favorable 
ankylosis of the thoracolumbar spine, or incapacitating 
episodes of intervertebral disc syndrome, which would warrant 
an increased evaluation under DC 5237, 5242, or 5243 (revised 
criteria).  

E.  From April 2007 to June 2007

During a VA examination conducted in April 2007, the veteran 
reported constant, very severe, radiating back pain, which 
lasted for thirty to forty-five minutes, until such time as 
he took pain medication, worsened when engaging in certain 
activities, necessitated the use of a back brace and 
participation in physical therapy, and interfered with his 
ability to engage in certain activities.  The veteran also 
reported stiffness, fatigue, a lack of endurance secondary to 
multiple service-connected disabilities, including his back.  
He noted that he had not had any periods of incapacitation 
during the last 12 months secondary to back pain.

The examiner noted that the evidence of record, including 
urine drug screens, showed that the veteran was not taking 
the medication, as alleged.  He also noted that the veteran 
had forward flexion to 80 degrees with mild pain, extension 
backward to 30 degrees with discomfort, lateral flexion, 
bilaterally, to 30 degrees with discomfort, rotation 
bilaterally to 35 degrees with mild pain, and mild 
fatigability on repetitive flexion.  The examiner indicated 
that the veteran had flexion to 70 degrees during flare-ups 
and on repetitive use, which caused mild functional 
impairment.  The examiner found that the veteran had no 
functional impairment during periods when his pain was not 
flaring up.  He diagnosed lumbosacral strain secondary to 
congenital transitional S1 vertebrae with secondary mild and 
degenerative disc disease without radiculopathy.  

In April 2007, during an outpatient treatment visit, a 
physician confirmed low back pain.

In sum, from April 2007 to June 2007, the veteran's low back 
disability caused, at worst, mild functional impairment and 
objectively manifested as limited motion, including, at 
worst, forward flexion to 80 degrees, with mild pain and 
discomfort, an additional loss of 10 degrees of flexion 
during flare-ups and on repetitive use, and mild fatigability 
on repetitive use, symptoms physicians attributed to chronic 
lumbosacral strain, mild osteoarthritis and degenerative disc 
disease without radiculopathy.  These symptoms are 
contemplated in the 20 percent evaluation assigned the 
veteran's low back disability during the time period 
extending from April 2007 to June 2007.   

There is no evidence of record indicating that, during this 
time period, the veteran's low back disability caused more 
than moderate limitation of lumbar motion or ankylosis, 
including during flare-ups or on repetitive use, or 
represented a severe strain or severe intervertebral disc 
syndrome, thereby warranting an increased evaluation under DC 
5286, 5289, 5292, 5293, or 5295 (former criteria).  There is 
also no evidence of record indicating that, from April 2007 
to June 2007, the veteran had forward flexion limited to 30 
degrees or less, even during flare-ups or on repetitive use, 
favorable ankylosis of the thoracolumbar spine, or 
incapacitating episodes of intervertebral disc syndrome, 
which would warrant an increased evaluation under DC 5237, 
5242, or 5243 (revised criteria).  By the veteran's own 
admission during the April 2007 VA examination, his back 
disability had not incapacitated him during the previous 
year.



F.  Since June 2007

Since June 2007, the veteran has continued to receive 
treatment for low back complaints, primarily pain, and has 
been shown to have more severe limitation of motion of the 
lumbar spine, more specifically, flexion limited to less than 
40 degrees with much difficulty.  A physician attributed this 
problem to chronic low back pain with radiculopathy to the 
right leg.  This degree of limited motion and the radiating 
pain are contemplated in the 20 percent evaluation assigned 
the veteran's low back disability since June 2007.     

There is no evidence of record indicating that, since June 
2007, the veteran's low back disability caused more than 
moderate limitation of lumbar motion or ankylosis, including 
during flare-ups or on repetitive use, or represented a 
severe strain or severe intervertebral disc syndrome, thereby 
warranting an increased evaluation under DC 5286, 5289, 5292, 
5293, or 5295 (former criteria).  There is also no evidence 
of record indicating that, since June 2007, the veteran had 
forward flexion limited to 30 degrees or less, even during 
flare-ups or on repetitive use, favorable ankylosis of the 
thoracolumbar spine, or incapacitating episodes of 
intervertebral disc syndrome, which would warrant an 
increased evaluation under DC 5237, 5242, or 5243 (revised 
criteria).  

G.  Conclusion

In an exceptional case, an increased evaluation is available 
on an extraschedular basis.  In this case, however, there is 
no indication of record that the schedular criteria are 
inadequate to evaluate the veteran's low back disability.  
There is no evidence of record establishing that this 
disability, alone, causes marked interference with employment 
or necessitates frequent periods of hospitalization.  Rather, 
the evidence shows that this disability, in conjunction with 
the veteran's other service-connected disabilities, 
particularly those involving his knees, render the veteran 
unemployable.  The veteran's claim for an increased 
evaluation for a low back disability does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board is thus not required to remand this 
claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2007).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded a different 
evaluation in the future should his low back disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, 
the evaluation noted above is the most appropriate given the 
medical evidence of record.

Based on the foregoing findings, the Board concludes that the 
criteria for an increased evaluation for a low back 
disability are not met.  In reaching this decision, the Board 
considered the complete history of the disability at issue, 
as well as the current clinical manifestations and the effect 
this disability has on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  In addition, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, given that the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.    


ORDER

An evaluation in excess of 20 percent for lumbosacral sprain 
is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


